Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Fuster Berlingeri.
Concurro con los pronunciamientos normativos de la mayoría, vertidos en su opinión en este caso, excepto los referentes a la Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. see. 194 et seq.).
*515Surge de su propio texto que la Ley Núm. 115, supra, se aprobó con el propósito claro de ampliar la protección jurí-dica a obreros y empleados frente a represalias de sus pa-tronos por la participación de aquéllos en investigaciones oficiales. Se trata de una legislación indudablemente en favor del trabajador.
En vista de la evidente naturaleza de la citada Ley Núm. 115, es realmente incomprensible que una mayoría de este Tribunal se fundamente en esa legislación para fi-jar limitaciones al procedimiento sumario establecido por la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.), el cual tiene como objetivo expeditar las re-clamaciones laborales de obreros o empleados contra sus patronos. No tiene coherencia jurídica alguna que de una ley que busca favorecer al trabajador se infieran limitacio-nes a otra ley que también tiene el propósito de favorecer al trabajador.
Sorprende también que se interprete la Ley Núm. 115, supra, como fuente para establecer requisitos procesales más rigurosos que los ordinarios, en casos como el de autos, cuando el propósito patente de esa ley es precisamente el de liberalizar tales requisitos en dichos casos. Así, no sólo se desacata, sino que se invierte el claro propósito legislativo. Veámos.
I
En nuestro ordenamiento procesal civil, de ordinario, cuando procede la anotación de rebeldía se dan por admi-tidas las aseveraciones contenidas en las alegaciones del reclamante. Regla 45.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Tales aseveraciones deben ser sencillas y concisas, y no se exigen fórmulas o términos técnicos en su redacción. Regla 6.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Conforme a estos principios fundamentales de derecho procesal civil, una aseveración específica, como la conte-nida en la alegación número cuatro (4) de la parte quere-*516liante en el caso de autos, que aducía concretamente que el patrono había discriminado contra ésta en cuanto a sus condiciones de empleo, "cuando la querellante ofreció o in-tentó ofrecer testimonio ante un foro administrativo”, es suficiente en derecho para perfilar la reclamación en cues-tión y trabar la controversia correspondiente. Moa v. E.L.A., 100 D.P.R. 573 (1972); Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959). Dicha aseveración, aunque algo vaga en su redacción, contiene claramente la alegación de dos (2) hechos esenciales: (a) que el trabajador sufrió discri-men, (6) por intentar ofrecer testimonio ante un foro administrativo. No se trata de una alegación exclusiva-mente conclusoria, pues implica actos realizados por el patrono. Alega hechos necesariamente. Por ende, dicha aseveración tiene que ser dada por admitida, en vista de que el querellado estaba en rebeldía, ya que no había con-testado la acción en su contra dentro del término taxativa-mente fijado para este procedimiento especial. La Ley Núm. 2, supra, que ordena que se dicte sentencia en rebel-día cuando el querellado no ha contestado en la forma y manera que exige dicha ley, no establece excepciones como las que la mayoría reconoce en el caso de autos. 32 L.P.R.A. see. 3121. Tampoco las establece las propias Reglas de Pro-cedimiento Civil.
La mayoría entiende, sin embargo, que la citada Ley Núm. 115 exige alegaciones de hechos específicos más de-talladas que las que formuló el querellante aquí. Llega a tal conclusión, no porque la ley aludida así lo disponga, sino porque infiere que dicha ley impone lo que, en efecto, son requisitos evidenciarios especiales para los casos en que se solicitan los remedios provistos por ésta.
¿Existen tales requisitos evidenciarios especiales dima-nantes de la Ley Núm. 115, supra, que, según la conjetura de la mayoría, impliquen lo que, en efecto, sería un cambio en el régimen procesal ordinario sobre alegaciones? Exami-nemos el Art. 2 de dicha ley, 29 L.P.R.A. sec. 194a, que es el *517pertinente para determinar si la interpretación de la ma-yoría es correcta.
La primera parte del referido artículo indica que el em-pleado en situaciones como la de autos deberá probar su alegación “mediante evidencia directa o circunstancial”. Esta primera disposición del Art. 2, supra, sólo reitera la norma más común del derecho de prueba. Obviamente, no establece ningún requisito evidenciario especial.
El Art. 2 de la Ley Núm. 115, supra, entonces dispone que si el empleado establece que fue sancionado luego de participar en una actividad protegida, ello constituye prueba prima facie de la violación por el patrono de la Ley Núm. 115, supra. Aquí dicha ley sí se aparta del régimen ordinario del derecho de prueba. Crea una presunción juris tantum en favor del obrero, que es el meollo del referido artículo 2. Pero dicha disposición, por sus propios términos y lógica, no constituye de modo alguno un requisito eviden-ciario adicional. Por el contrario, constituye más bien un medio de relevar al trabajador de tener que presentar prueba en apoyo de su contención. La aludida disposición es de carácter especial, ya que establece una excepción a la norma ordinaria sobre la prueba de hechos esenciales a una causa de acción. Facilita que el trabajador fundamente su caso. Pero no es un requisito evidenciario adicional que el trabajador deba satisfacer para prevalecer, como la ma-yoría, en efecto, erróneamente supone. Más aún, lo allí dis-puesto nada tiene que ver realmente con las alegaciones, ni con la admisión de las aseveraciones contenidas en és-tas, en casos de rebeldía. Ciertamente, lo dispuesto en la Ley Núm. 115, supra, tanto por su letra como por su espí-ritu, no exige alegaciones de hecho más concretas o especí-ficas que las formuladas por la querellante aquí. Por ello, es incomprensible la supuesta inferencia que la mayoría hace partiendo de su interpretación de la Ley Núm. 115, supra. No hay nada en esa legislación que dé pie, ni si-quiera remotamente, para la interpretación de la mayoría. *518Si algo, sería lo contrario lo que se podría inferir de éste, dado su carácter evidentemente en favor del trabajador.
i-H HH
La desacertada interpretación que la mayoría hace de la Ley Núm. 115, supra, en las circunstancias de este caso tiene, además, otra desafortunada vertiente. Constituye otro eslabón más en la trayectoria iniciada en Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996), de res-tringir judicialmente, mediante una técnica ad hoc, el al-cance de la Ley Núm. 2, supra, sólo a los casos más simples e insulsos.
Como he señalado antes, este curso de acción de la ma-yoría es improcedente. No le toca a este Foro “legislar” para corregir las supuestas limitaciones del procedimiento sumario de la Ley Núm. 2, supra. La actuación de la ma-yoría a tales fines constituye una clara invasión de las pre-rrogativas del Poder Legislativo.
Además, la referida acción de la mayoría es realmente innecesaria. Puede haber situaciones en las cuales no cabe aplicar los términos breves y rigurosos del procedimiento especial que establece la Ley Núm. 2, supra. ¡Pero resulta que ello está contemplado en la propia ley\ Dicha legisla-ción incluye medios para atender las situaciones excepcionales. Así, pues, si la reclamación del trabajador es tan compleja que el patrono no puede contestarla en diez (10) días, la propia Ley Núm. 2, supra, autoriza un meca-nismo de prórroga. Lo correcto, pues, es que se insista en los medios que la ley misma provee para tales situaciones, en lugar de estar debilitando dicha pieza legislativa caso a caso por puro fíat judicial, como otra vez vuelve a hacerlo la mayoría en el caso de autos.
El proceder mayoritario, más aún, crea una seria incer-tidumbre para los tribunales de instancia y para el Tribunal de Circuito de Apelaciones con respecto a los casos que *519se inician al amparo de la citada Ley Núm. 2. La clara incompatibilidad de la opinión mayoritaria en el caso de autos y en Rivera v. Insular Wire Products Corp., supra, frente a lo que resolvimos en Mercado Cintrón v. Zeta Comm., Inc., 135 D.P.R. 737 (1994), da lugar a una situa-ción de confusión en cuanto a cuál es el derecho aplicable en los referidos casos. Desde hace algún tiempo ya, no pasa un mes sin que este Foro no reciba uno o varios recursos de revisión que plantean problemas precisamente en cuanto a cuál es la aplicación correcta de la Ley Núm. 2, supra. Te-nemos evidencia fehaciente de que existen serios conflictos, tanto entre foros de instancia como entre paneles del Tribunal de Circuito de Apelaciones, sobre el particular. Unos jueces resuelven o deciden una cosa sobre la citada Ley Núm. 2 y otros jueces resuelven o deciden lo contrario en casos esencialmente iguales. Unos querellantes logran vin-dicar sus derechos expeditamente al amparo de las leyes laborales y otros no, dependiendo del juez o del panel de jueces que atienda su caso. Esta creciente falta de unifor-midad, y de trato igual, surge de confusiones y criterios dispares generados por las inconstancias de este Foro. La situación amenaza con tomar un cariz de caos.
El proceder de la mayoría, como ya he señalado antes, es lamentable también porque atenta contra una impor-tante política de justicia social del país. Como se sabe, la Ley Núm. 2, supra, intenta proteger al trabajador en la lucha desigual que éste encara, cuando se ve en la necesi-dad de demandar a su patrono, para lograr derechos im-portantes que estima que se le han conculcado. Persigue reducir en algo la relativa indefensión del trabajador, que de ordinario encara un adversario de recursos superiores en la contienda litigiosa. Más importante aun, dicha ley persigue, además, resolver la disputa laboral a la brevedad posible porque el trabajador despedido puede estar carente de los recursos mínimos necesarios para su subsistencia y la de los suyos. Opiniones como las de la mayoría en el caso *520de autos atentan contra estos objetivos de gran justicia social y niegan, por ende, la razón de ser de este Foro.
Por todo ello, disiento.
— O —